Citation Nr: 1013580	
Decision Date: 04/09/10    Archive Date: 04/29/10

DOCKET NO.  08-18 488	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for tinnitus.



REPRESENTATION

Appellant represented by:	Missouri Veterans Commission



ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel




INTRODUCTION

The Veteran served on active duty from February 1962 to June 
1966.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a November 2007 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO).  

FINDING OF FACT

Tinnitus was not manifest during the Veteran's active service 
and was not manifest until after his separation from service.  
Competent medical evidence of a nexus between his current 
tinnitus and service is not of record. 

CONCLUSION OF LAW

Tinnitus was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2009).

REASONS AND BASES FOR FINDING AND CONCLUSION

Pertinent Law and Regulations for Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  Where there is a chronic disease shown as such 
in service or within the presumptive period under 38 C.F.R. 
§ 3.307 so as to permit a finding of service connection, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service connected, unless 
clearly attributable to intercurrent causes.  38 C.F.R. 
§ 3.303(b).  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

As a general matter, service connection for a disability on 
the basis of the merits of such claim is focused upon (1) the 
existence of a current disability; (2) the existence of the 
disease or injury in service, and (3) a relationship or nexus 
between the current disability and any injury or disease 
during service.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

After considering all information and lay and medical 
evidence of record in a case with respect to benefits under 
laws administered by the Secretary, when there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the benefit of the doubt will be given to the 
claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§ 3.102 (2009).  The benefit of the doubt rule is 
inapplicable when the evidence preponderates against the 
claim.  Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).

Factual Background and Analysis

The Veteran maintains that his tinnitus is directly related 
to excessive noise exposure during his military service as an 
aviator mechanic/hydraulic specialist.  There is no 
controversy in this case as to whether the Veteran was 
exposed to excessive noise in service, since acoustic trauma 
was conceded by the (see November 2007 rating decision).  

However, service treatment records (STRs) are entirely 
negative for complaints, findings, or treatment for tinnitus 
or other ear pathology.  

The paucity of evidence of in-service incurrence is not, 
however, the only shortcoming in this claim, as there are no 
medical records immediately subsequent to service which 
contain a diagnosis of tinnitus.  In fact, there are no 
pertinent clinical records associated with the claims file 
until a VA examination in October 2007, more than 40 years 
later.  At that time, the Veteran was referred for 
examination for the specific purpose of obtaining an opinion 
as to whether or not his current tinnitus could be related to 
service.  He gave a history of exposure to noise while 
working on aircraft, performing tune-ups and working in 
assembly and repair.  He was also exposed to rifle fire 
during gunnery practice once a week for two months.  He did 
not report any additional exposure to hazardous noise with 
civilian employment, hobbies or recreational activities.  The 
Veteran reported that the tinnitus was seldom present.  In 
fact, he was unable to say how long or how often he noticed 
the ringing because it "just doesn't happen very often." 
Based on this information the examiner concluded that because 
the Veteran claimed to rarely notice the tinnitus and due to 
its infrequency, it was not at least as likely as not related 
to military service.  

Indeed, there is nothing in the claims file, which would tend 
to establish that the Veteran's claimed tinnitus is related 
to his active military service other than his contentions.  
The Board accepts his statements and notes that he is 
competent to attest to factual matters of which he had first-
hand knowledge, e.g., noise exposure.  See Washington v. 
Nicholson, 19 Vet. App. 362, 368 (2005).  However, that fact 
alone does not establish a basis for the grant of service 
connection for tinnitus.  

Although the Board acknowledges that the Veteran was exposed 
to excessive noise in service, that fact alone does not 
establish a basis for the grant of service connection.  The 
problems in this case are the STRs, which are entirely 
negative for evidence of tinnitus and the prolonged period 
post service without complaints or findings, both of which 
factor against the Veteran's claim.  Likewise, the single 
post-service examination of record in this case conclusively 
found no etiological relationship between the noise exposure 
in service and the subsequent development of tinnitus.  This 
examination report provides an opinion, consistent with the 
Veteran's medical history and uncontroverted by any other 
medical evidence of record.  Therefore, the Veteran's 
opinion, to the extent it is to be accorded some probative 
value, is far outweighed by the findings provided by the VA 
examiner who discussed his symptoms, complaints, and 
manifestations.  See Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. 
Cir. 2006). 

A preponderance of the evidence is against the claim, and 
there is no reasonable doubt to be resolved.  38 U.S.C.A. 
§ 5107(b) (West 2002).

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claim for VA benefits, as codified in pertinent part at 
38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2009).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. § 
3.159(b)(1), as amended, 73 Fed. Reg. 23,353 (April 30, 
2008).  This notice must be provided prior to an initial 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004). 

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Moreover, where there is an uncured 
timing defect in the notice, subsequent action by the RO 
which provides the claimant a meaningful opportunity to 
participate in the processing of the claim can prevent any 
such defect from being prejudicial.  Mayfield v. Nicholson, 
499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Court of Appeals for the Federal Circuit previously 
held that any error in VCAA notice should be presumed 
prejudicial, and that VA must bear the burden of proving that 
such an error did not cause harm.  Sanders v. Nicholson, 487 
F.3d 881 (2007).  However, the U.S. Supreme Court has 
recently reversed that decision, finding it unlawful in light 
of 38 U.S.C.A. § 7261(b)(2), which provides that, in 
conducting review of decision of the Board, a court shall 
take due account of rule of prejudicial error.  The Supreme 
Court in essence held that - except for cases in which VA has 
failed to meet the first requirement of 38 C.F.R. § 3.159(b) 
by not informing the claimant of the information and evidence 
necessary to substantiate the claim - the burden of proving 
harmful error must rest with the party raising the issue, the 
Federal Circuit's presumption of prejudicial error imposed an 
unreasonable evidentiary burden upon VA and encouraged abuse 
of the judicial process, and determinations on the issue of 
harmless error should be made on a case-by-case basis.  
Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

In a letter dated in August 2007, the RO informed the Veteran 
of its duty to assist him in substantiating his claim under 
the VCAA, and the effect of this duty upon his claim.  This 
letter also informed him of how disability ratings and 
effective dates are assigned.  See Dingess v. Nicholson, 
supra.  

The Board also finds VA has satisfied its duty to assist the 
Veteran in the development of the claim.  Relevant in-service 
and post-service treatment reports are of record and the RO 
obtained a VA examination in 2007.  When VA undertakes to 
provide a VA examination or obtain a VA opinion, it must 
ensure that the examination or opinion is adequate. Barr v. 
Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds 
that the VA examination obtained in this case is more than 
adequate, as it reflects a full review of all medical 
evidence of record, is supported by sufficient detail, and 
refers to specific documents and medical history as well as 
the Veteran's history of in-service noise exposure to support 
the conclusion reached.  

The Board has also considered the guidelines provided in the 
VA Training Letter, TL 09-05 (Adjudication Claims for Hearing 
Loss and/or Tinnitus), issued on August 5, 2009.  The 
examiner fulfilled his requirements by eliciting information 
from the Veteran concerning his medical history and 
conducting the necessary tests in accordance with standard 
medical practice and guidelines promulgated by the Secretary 
of Veterans' Affairs.  See Martinak v. Nicholson, 21 Vet. 
App. 447 (2007).  The Veteran has not brought forth any 
medical evidence that would refute the VA opinion and no 
additional post-service medical records that discuss the 
etiology of the Veteran's tinnitus have been obtained and 
associated with the claims folder.  Accordingly, the Board 
finds that there is no basis to find that the VA examination 
was inadequate, or that a remand for a new examination is 
required.  There has been substantial compliance with all 
pertinent VA law and regulations and to move forward with the 
claim would not cause any prejudice to the Veteran.  It is 
therefore the Board's conclusion that no further notice or 
assistance to the Veteran is required to fulfill VA's duty to 
assist in the development of the claims.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, supra.

VA has satisfied its duty to assist the Veteran in apprising 
him as to the evidence needed, and in obtaining evidence 
pertinent to his claim under the VCAA.  No useful purpose 
would be served in remanding this matter for yet more 
development.  Such a remand would result in unnecessarily 
imposing additional burdens on VA, with no additional benefit 
flowing to the appellant.  


ORDER

Service connection for tinnitus is denied.



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


